Exhibit 10.1

 

 

 

 

 

 

 

 

 

 

 

DTS, INC.

 

2014 NEW EMPLOYEE INCENTIVE PLAN

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

1.

Establishment, Purpose and Term of Plan

 

1

 

 

 

 

 

1.1

Establishment

 

1

 

1.2

Purpose

 

1

 

1.3

Term of Plan

 

1

 

 

 

 

 

 

 

 

 

 

2.

Definitions and Construction

 

1

 

 

 

 

 

2.1

Definitions

 

1

 

2.2

Construction

 

8

 

 

 

 

 

 

 

 

 

 

3.

Administration

 

8

 

 

 

 

 

3.1

Administration by the Committee

 

8

 

3.2

Authority of Officers

 

8

 

3.3

Administration with Respect to Insiders

 

8

 

3.4

Powers of the Committee

 

8

 

3.5

Option or SAR Repricing

 

9

 

3.6

Indemnification

 

10

 

 

 

 

 

 

 

 

 

 

4.

Shares Subject to Plan

 

10

 

 

 

 

 

4.1

Maximum Number of Shares Issuable

 

10

 

4.2

Share Counting

 

10

 

4.3

Adjustments for Changes in Capital Structure

 

11

 

 

 

 

 

 

 

 

 

 

5.

Eligibility, Participation and Award Limitations

 

11

 

 

 

 

 

5.1

Persons Eligible for Awards

 

11

 

5.2

Participation in the Plan

 

12

 

 

 

 

 

 

 

 

 

 

6.

Stock Options

 

12

 

 

 

 

 

6.1

Exercise Price

 

12

 

6.2

Exercisability and Term of Options

 

12

 

6.3

Payment of Exercise Price

 

12

 

6.4

Effect of Termination of Service

 

13

 

6.5

Transferability of Options

 

14

 

 

 

 

 

 

 

 

 

 

7.

Stock Appreciation Rights

 

14

 

 

 

 

 

7.1

Types of SARs Authorized

 

15

 

7.2

Exercise Price

 

15

 

7.3

Exercisability and Term of SARs

 

15

 

7.4

Exercise of SARs

 

16

 

7.5

Deemed Exercise of SARs

 

16

 

7.6

Effect of Termination of Service

 

16

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

 

 

7.7

Transferability of SARs

 

16

 

 

 

 

 

 

 

 

 

 

8.

Restricted Stock Awards

 

16

 

 

 

 

 

8.1

Types of Restricted Stock Awards Authorized

 

17

 

8.2

Purchase Price

 

17

 

8.3

Purchase Period

 

17

 

8.4

Payment of Purchase Price

 

17

 

8.5

Vesting and Restrictions on Transfer

 

17

 

8.6

Voting Rights; Dividends and Distributions

 

17

 

8.7

Effect of Termination of Service

 

18

 

8.8

Nontransferability of Restricted Stock Award Rights

 

18

 

 

 

 

 

 

 

 

 

 

9.

Restricted Stock Unit Awards

 

18

 

 

 

 

 

9.1

Grant of Restricted Stock Unit Awards

 

18

 

9.2

Purchase Price

 

19

 

9.3

Vesting

 

19

 

9.4

Voting Rights, Dividend Equivalent Rights and Distributions

 

19

 

9.5

Effect of Termination of Service

 

20

 

9.6

Settlement of Restricted Stock Unit Awards

 

20

 

9.7

Nontransferability of Restricted Stock Unit Awards

 

20

 

 

 

 

 

 

 

 

 

 

10.

Performance Awards

 

20

 

 

 

 

 

10.1

Types of Performance Awards Authorized

 

20

 

10.2

Initial Value of Performance Shares and Performance Units

 

21

 

10.3

Establishment of Performance Period, Performance Goals and Performance Award
Formula

 

21

 

10.4

Measurement of Performance Goals

 

21

 

10.5

Settlement of Performance Awards

 

22

 

10.6

Voting Rights; Dividend Equivalent Rights and Distributions

 

23

 

10.7

Effect of Termination of Service

 

23

 

10.8

Nontransferability of Performance Awards

 

24

 

 

 

 

 

 

 

 

 

 

11.

Other Stock-Based Awards

 

24

 

 

 

 

 

11.1

Grant of Other Stock-Based Awards

 

24

 

11.2

Value of Other Stock-Based Awards

 

24

 

11.3

Payment or Settlement of Other Stock-Based Awards

 

24

 

11.4

Voting Rights; Dividend Equivalent Rights and Distributions

 

25

 

11.5

Effect of Termination of Service

 

25

 

11.6

Nontransferability of Other Stock-Based Awards

 

25

 

 

 

 

 

 

 

 

 

 

12.

Standard Forms of Award Agreement

 

25

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

 

 

12.1

Award Agreements

 

25

 

12.2

Authority to Vary Terms

 

26

 

 

 

 

 

 

 

 

 

 

13.

Change in Control

 

26

 

 

 

 

 

13.1

Effect of Change in Control on Awards

 

26

 

13.2

Federal Excise Tax Under Section 4999 of the Code

 

27

 

 

 

 

 

 

 

 

 

 

14.

Compliance with Securities Law

 

28

 

 

 

 

15.

Compliance with Section 409A

 

28

 

 

 

 

 

15.1

Awards Subject to Section 409A

 

28

 

15.2

Deferral and/or Distribution Elections

 

29

 

15.3

Subsequent Elections

 

29

 

15.4

Payment of Section 409A Deferred Compensation

 

30

 

 

 

 

 

 

 

 

 

 

16.

Tax Withholding

 

32

 

 

 

 

 

16.1

Tax Withholding in General

 

32

 

16.2

Withholding in or Directed Sale of Shares

 

32

 

 

 

 

 

 

 

 

 

 

17.

Amendment, Suspension or Termination of Plan

 

32

 

 

 

 

18.

Miscellaneous Provisions

 

33

 

 

 

 

 

18.1

Repurchase Rights

 

33

 

18.2

Forfeiture Events

 

33

 

18.3

Provision of Information

 

33

 

18.4

Rights as Employee, Consultant or Director

 

33

 

18.5

Rights as a Stockholder

 

34

 

18.6

Delivery of Title to Shares

 

34

 

18.7

Fractional Shares

 

34

 

18.8

Retirement and Welfare Plans

 

34

 

18.9

Beneficiary Designation

 

34

 

18.10

Severability

 

34

 

18.11

No Constraint on Corporate Action

 

35

 

18.12

Unfunded Obligation

 

35

 

18.13

Choice of Law

 

35

 

iii

--------------------------------------------------------------------------------


 

DTS, INC.

2014 New Employee Incentive Plan

 

 

1.                                    ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

 

1.1    Establishment.  The DTS, Inc. 2014 New Employee Incentive Plan (the
“Plan”) was approved by the Board, including the Independent Board, on
August 14, 2014, and became effective at that time (the “Effective Date”).

 

1.2    Purpose.  The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract new employees who will be performing services for the Participating
Company Group and by motivating such persons to contribute to the growth and
profitability of the Participating Company Group.  The Plan seeks to achieve
this purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Restricted Stock Purchase Rights, Restricted Stock Bonuses, Restricted
Stock Units, Performance Shares, Performance Units, and Other Stock-Based
Awards.

 

1.3    Term of Plan.  The Plan shall continue in effect until its termination by
the Committee; provided, however, that all Awards shall be granted, if at all,
on or before ten (10) years from the Effective Date.

 

2.                                    DEFINITIONS AND CONSTRUCTION.

 

2.1    Definitions.  Whenever used herein, the following terms shall have their
respective meanings set forth below:

 

(a)       “Affiliate” means (i) a parent entity, other than a Parent
Corporation, that directly, or indirectly through one or more intermediary
entities, controls the Company or (ii) a subsidiary entity, other than a
Subsidiary Corporation, that is controlled by the Company directly or indirectly
through one or more intermediary entities.  For this purpose, the terms
“parent,” “subsidiary,” “control” and “controlled by” shall have the meanings
assigned such terms for the purposes of registration of securities on Form S-8
under the Securities Act.

 

(b)      “Award” means any Option, Stock Appreciation Right, Restricted Stock
Purchase Right, Restricted Stock Bonus, Restricted Stock Unit, Performance
Share, Performance Unit, Cash-Based Award, or Other Stock-Based Award granted
under the Plan.

 

(c)       “Award Agreement” means a written or electronic agreement between the
Company and a Participant setting forth the terms, conditions and restrictions
applicable to an Award.

 

(d)     “Board” means the Board of Directors of the Company.

 

(e)       “Cashless Exercise” means a Cashless Exercise as defined in
Section 6.3(b)(i).

 

1

--------------------------------------------------------------------------------


 

(f)        “Cause” means, unless such term or an equivalent term is otherwise
defined by the applicable Award Agreement or other written agreement between a
Participant and a Participating Company applicable to an Award, any of the
following: (i) the Participant’s theft, dishonesty, willful misconduct, breach
of fiduciary duty for personal profit, or falsification of any Participating
Company documents or records; (ii) the Participant’s material failure to abide
by a Participating Company’s code of conduct or other policies (including,
without limitation, policies relating to confidentiality and reasonable
workplace conduct); (iii) the Participant’s unauthorized use, misappropriation,
destruction or diversion of any tangible or intangible asset or corporate
opportunity of a Participating Company (including, without limitation, the
Participant’s improper use or disclosure of a Participating Company’s
confidential or proprietary information); (iv) any intentional act by the
Participant which has a material detrimental effect on a Participating Company’s
reputation or business; (v) the Participant’s repeated failure or inability to
perform any reasonable assigned duties after written notice from a Participating
Company of, and a reasonable opportunity to cure, such failure or inability;
(vi) any material breach by the Participant of any employment, service,
non-disclosure, non-competition, non-solicitation or other similar agreement
between the Participant and a Participating Company, which breach is not cured
pursuant to the terms of such agreement; or (vii) the Participant’s conviction
(including any plea of guilty or nolo contendere) of any criminal act involving
fraud, dishonesty, misappropriation or moral turpitude, or which impairs the
Participant’s ability to perform his or her duties with a Participating Company.

 

(g)      “Change in Control” means, unless such term or an equivalent term is
otherwise defined by the applicable Award Agreement or other written agreement
between the Participant and a Participating Company applicable to an Award, the
occurrence of any one or a combination of the following:

 

(i)                                  any “person” (as such term is used in
Sections 13(d) and 14(d) of the Exchange Act) becomes the “beneficial owner” (as
such term is defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total Fair Market Value or total combined voting power of the
Company’s then-outstanding securities entitled to vote generally in the election
of Directors; provided, however, that a Change in Control shall not be deemed to
have occurred if such degree of beneficial ownership results from any of the
following: (A) an acquisition by any person who on the Effective Date is the
beneficial owner of more than fifty percent (50%) of such voting power, (B) any
acquisition directly from the Company, including, without limitation, pursuant
to or in connection with a public offering of securities, (C) any acquisition by
the Company, (D) any acquisition by a trustee or other fiduciary under an
employee benefit plan of a Participating Company or (E) any acquisition by an
entity owned directly or indirectly by the stockholders of the Company in
substantially the same proportions as their ownership of the voting securities
of the Company; or

 

(ii)                              an Ownership Change Event or series of related
Ownership Change Events (collectively, a “Transaction”) in which the
stockholders of the Company immediately before the Transaction do not retain
immediately after the Transaction direct or indirect beneficial ownership of
more than fifty percent (50%) of the total combined voting power of the
outstanding securities entitled to vote generally in the election of Directors
or, in the case of an Ownership Change Event described in Section 2.1(bb))(iii),
the entity to which the assets of the Company were transferred (the
“Transferee”), as the case may be; or

 

2

--------------------------------------------------------------------------------


 

(iii)                          approval by the stockholders of a plan of
complete liquidation or dissolution of the Company;

 

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (i) or (ii) of this Section 2.1(h) in which
a majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.

 

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities.  The Committee shall
determine whether multiple acquisitions of the voting securities of the Company
and/or multiple Ownership Change Events are related and to be treated in the
aggregate as a single Change in Control, and its determination shall be final,
binding and conclusive.

 

(h)      “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations or administrative guidelines promulgated thereunder.

 

(i)          “Committee” means the Compensation Committee of the Board, if any. 
If, at any time, there is no such committee in existence, then “Committee” shall
mean the Independent Board, and all authority and responsibility assigned to the
Committee under the Plan shall be exercised, if at all, by the Independent Board
and in this case any reference to “Committee” in this Plan shall mean the
Independent Board.

 

(j)          “Company” means DTS, Inc., a Delaware corporation, or any successor
corporation thereto.

 

(k)      “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the Company
from offering or selling securities to such person pursuant to the Plan in
reliance on registration on Form S-8 under the Securities Act.

 

(l)          “Director” means a member of the Board.

 

(m)  “Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Code.

 

(n)      “Dividend Equivalent Right” means the right of a Participant, granted
at the discretion of the Committee or as otherwise provided by the Plan, to
receive a credit for the account of such Participant in an amount equal to the
cash dividends paid on one share of Stock for each share of Stock represented by
an Award held by such Participant.

 

3

--------------------------------------------------------------------------------


 

(o)      “Employee” means any person treated as an employee (including an
Officer or a member of the Board who is also treated as an employee) in the
records of a Participating Company; provided, however, that neither service as a
member of the Board nor payment of a director’s fee shall be sufficient to
constitute employment for purposes of the Plan.  The Company shall determine in
good faith and in the exercise of its discretion, whether an individual has
become or has ceased to be an Employee and the effective date of such
individual’s employment or termination of employment, as the case may be.  For
purposes of an individual’s rights, if any, under the terms of the Plan as of
the time of the Company’s determination of whether or not the individual is an
Employee, all such determinations by the Company shall be final, binding and
conclusive as to such rights, if any, notwithstanding that the Company or any
court of law or governmental agency subsequently makes a contrary determination
as to such individual’s status as an Employee.

 

(p)      “ERISA” means the Employee Retirement Income Security Act of 1974 and
any applicable regulations or administrative guidelines promulgated thereunder.

 

(q)      “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(r)         “Fair Market Value” means, as of any date, the value of a share of
Stock or other property as determined by the Committee, in its discretion, or by
the Company, in its discretion, if such determination is expressly allocated to
the Company herein, subject to the following:

 

(i)                                  Except as otherwise determined by the
Committee, if, on such date, the Stock is listed or quoted on a national or
regional securities exchange or quotation system, the Fair Market Value of a
share of Stock shall be the closing price of a share of Stock as quoted on the
national or regional securities exchange or quotation system constituting the
primary market for the Stock, as reported in The Wall Street Journal or such
other source as the Company deems reliable.  If the relevant date does not fall
on a day on which the Stock has traded on such securities exchange or quotation
system, the date on which the Fair Market Value shall be established shall be
the last day on which the Stock was so traded or quoted prior to the relevant
date, or such other appropriate day as shall be determined by the Committee, in
its discretion.

 

(ii)                              Notwithstanding the foregoing, the Committee
may, in its discretion, determine the Fair Market Value of a share of Stock on
the basis of the opening, closing, or average of the high and low sale prices of
a share of Stock on such date or the preceding trading day, the actual sale
price of a share of Stock received by a Participant, any other reasonable basis
using actual transactions in the Stock as reported on a national or regional
securities exchange or quotation system, or on any other basis consistent with
the requirements of Section 409A.  The Committee may vary its method of
determination of the Fair Market Value as provided in this Section for different
purposes under the Plan to the extent consistent with the requirements of
Section 409A.

 

4

--------------------------------------------------------------------------------


 

(iii)                          If, on such date, the Stock is not listed or
quoted on a national or regional securities exchange or quotation system, the
Fair Market Value of a share of Stock shall be as determined by the Committee in
good faith without regard to any restriction other than a restriction which, by
its terms, will never lapse, and in a manner consistent with the requirements of
Section 409A.

 

(s)        “Incentive Stock Option” means an Option intended to be (as set forth
in the Award Agreement) and which qualifies as an incentive stock option within
the meaning of Section 422(b) of the Code.

 

(t)         “Incumbent Director” means a director who either (i) is a member of
the Board as of the Effective Date or (ii) is elected, or nominated for
election, to the Board with the affirmative votes of at least a majority of the
Incumbent Directors at the time of such election or nomination (but excluding a
director who was elected or nominated in connection with an actual or threatened
proxy contest relating to the election of directors of the Company).

 

(u)      “Independent Board” means a majority of the independent directors on
the Board.  “Independent director” has the meaning given under
Rule 5605(a)(2) of the NASDAQ Listing Rules (or any applicable replacement
rule or regulation) (the “NASDAQ Listing Rules”).

 

(v)      “Insider” means an Officer, Director or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.

 

(w)   “Net Exercise” means a Net Exercise as defined in Section 6.3(b)(iii).

 

(x)      “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) or which does not qualify as an incentive stock
option within the meaning of Section 422(b) of the Code.

 

(y)      “Officer” means any person designated by the Board as an officer of the
Company.

 

(z)       “Option” means a Nonstatutory Stock Option granted pursuant to the
Plan.

 

(aa)                        “Other Stock-Based Award” means an Award denominated
in shares of Stock and granted pursuant to Section 11.

 

(bb)                      “Ownership Change Event” means the occurrence of any
of the following with respect to the Company:  (i) the direct or indirect sale
or exchange in a single or series of related transactions by the stockholders of
the Company of securities of the Company representing more than fifty percent
(50%) of the total combined voting power of the Company’s then outstanding
securities entitled to vote generally in the election of Directors; (ii) a
merger or consolidation in which the Company is a party; or (iii) the sale,
exchange, or transfer of all or substantially all of the assets of the Company
(other than a sale, exchange or transfer to one or more subsidiaries of the
Company).

 

(cc)                        “Parent Corporation” means any present or future
“parent corporation” of the Company, as defined in Section 424(e) of the Code.

 

5

--------------------------------------------------------------------------------


 

(dd)                    “Participant” means any eligible person who has been
granted one or more Awards.

 

(ee)                        “Participating Company” means the Company or any
Parent Corporation, Subsidiary Corporation or Affiliate.

 

(ff)                          “Participating Company Group” means, at any point
in time, the Company and all other entities collectively which are then
Participating Companies.

 

(gg)                      “Performance Award” means an Award of Performance
Shares or Performance Units.

 

(hh)                      “Performance Award Formula” means, for any Performance
Award, a formula or table established by the Committee pursuant to Section 10.3
which provides the basis for computing the value of a Performance Award at one
or more levels of attainment of the applicable Performance Goal(s) measured as
of the end of the applicable Performance Period.

 

(ii)                              “Performance Goal” means a performance goal
established by the Committee pursuant to Section 10.3.

 

(jj)                              “Performance Period” means a period
established by the Committee pursuant to Section 10.3 at the end of which one or
more Performance Goals are to be measured.

 

(kk)                      “Performance Share” means a right granted to a
Participant pursuant to Section 10 to receive a payment equal to the value of a
Performance Share, as determined by the Committee, based upon attainment of
applicable Performance Goal(s).

 

(ll)                              “Performance Unit” means a right granted to a
Participant pursuant to Section 10 to receive a payment equal to the value of a
Performance Unit, as determined by the Committee, based upon attainment of
applicable Performance Goal(s).

 

(mm)              “Restricted Stock Award” means an Award of a Restricted Stock
Bonus or a Restricted Stock Purchase Right.

 

(nn)                      “Restricted Stock Bonus” means Stock granted to a
Participant pursuant to Section 8.

 

(oo)                      “Restricted Stock Purchase Right” means a right to
purchase Stock granted to a Participant pursuant to Section 8.

 

(pp)                      “Restricted Stock Unit” means a right granted to a
Participant pursuant to Section 9 to receive on a future date or event a share
of Stock or cash in lieu thereof, as determined by the Committee.

 

(qq)                      “Rule 16b-3” means Rule 16b-3 under the Exchange Act,
as amended from time to time, or any successor rule or regulation.

 

6

--------------------------------------------------------------------------------


 

(rr)    “SAR” or “Stock Appreciation Right” means a right granted to a
Participant pursuant to Section 7 to receive payment, for each share of Stock
subject to such Award, of an amount equal to the excess, if any, of the Fair
Market Value of a share of Stock on the date of exercise of the Award over the
exercise price thereof.

 

(ss)                          “Section 409A” means Section 409A of the Code.

 

(tt)                            “Section 409A Deferred Compensation” means
compensation provided pursuant to an Award that constitutes nonqualified
deferred compensation within the meaning of Section 409A.

 

(uu)                      “Securities Act” means the Securities Act of 1933, as
amended.

 

(vv)                      “Service” means a Participant’s employment or service
with the Participating Company Group, whether as an Employee, a Director or a
Consultant.  Unless otherwise provided by the Committee, a Participant’s Service
shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders such Service or a change in the
Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s Service. 
Furthermore, a Participant’s Service shall not be deemed to have been
interrupted or terminated if the Participant takes any military leave, sick
leave, or other bona fide leave of absence approved by the Company.  However,
unless otherwise provided by the Committee, if any such leave taken by a
Participant exceeds ninety (90) days, then on the ninety-first (91st) day
following the commencement of such leave the Participant’s Service shall be
deemed to have terminated, unless the Participant’s right to return to Service
is guaranteed by statute or contract.  Notwithstanding the foregoing, unless
otherwise designated by the Company or required by law, an unpaid leave of
absence shall not be treated as Service for purposes of determining vesting
under the Participant’s Award Agreement.  A Participant’s Service shall be
deemed to have terminated either upon an actual termination of Service or upon
the business entity for which the Participant performs Service ceasing to be a
Participating Company.  Subject to the foregoing, the Company, in its
discretion, shall determine whether the Participant’s Service has terminated and
the effective date of such termination.

 

(ww)              “Stock” means the common stock of the Company, as adjusted
from time to time in accordance with Section 4.3.

 

(xx)                      “Stock Tender Exercise” means a Stock Tender Exercise
as defined in Section 6.3(b)(ii).

 

(yy)                      “Subsidiary Corporation” means any present or future
“subsidiary corporation” of the Company, as defined in Section 424(f) of the
Code.

 

(zz)                        “Trading Compliance Policy” means the written policy
of the Company pertaining to the purchase, sale, transfer or other disposition
of the Company’s equity securities by Directors, Officers, Employees or other
service providers who may possess material, nonpublic information regarding the
Company or its securities.

 

7

--------------------------------------------------------------------------------


 

(aaa)                 “Vesting Conditions” mean those conditions established in
accordance with the Plan prior to the satisfaction of which an Award or shares
subject to an Award remain subject to forfeiture or a repurchase option in favor
of the Company exercisable for the Participant’s monetary purchase price, if
any, for such shares upon the Participant’s termination of Service.

 

2.2    Construction.  Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan.  Except when otherwise indicated by the context, the singular shall
include the plural and the plural shall include the singular.  Use of the term
“or” is not intended to be exclusive, unless the context clearly requires
otherwise.

 

3.                                    ADMINISTRATION.

 

3.1    Administration by the Committee.  The Plan shall be administered by the
Committee or Independent Board in compliance with Rule 5635(c)(4) of the NASDAQ
Listing Rules.  All questions of interpretation of the Plan, of any Award
Agreement or of any other form of agreement or other document employed by the
Company in the administration of the Plan or of any Award shall be determined by
the Committee, and such determinations shall be final, binding and conclusive
upon all persons having an interest in the Plan or such Award, unless fraudulent
or made in bad faith.  Any and all actions, decisions and determinations taken
or made by the Committee in the exercise of its discretion pursuant to the Plan
or Award Agreement or other agreement thereunder (other than determining
questions of interpretation pursuant to the preceding sentence) shall be final,
binding and conclusive upon all persons having an interest therein.  All
expenses incurred in the administration of the Plan shall be paid by the
Company.

 

3.2    Authority of Officers.  Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided that the Officer has apparent authority with
respect to such matter, right, obligation, determination or election.

 

3.3    Administration with Respect to Insiders.  With respect to participation
by Insiders in the Plan, at any time that any class of equity security of the
Company is registered pursuant to Section 12 of the Exchange Act, in addition to
compliance with the NASDAQ Listing Rules described above, the Plan shall be
administered in compliance with the requirements, if any, of Rule 16b-3.

 

3.4    Powers of the Committee.  In addition to any other powers set forth in
the Plan and subject to the provisions of the Plan and Section 5635(c)(4) of the
NASDAQ Listing Rules, the Committee shall have the full and final power and
authority, in its discretion:

 

(a)       to determine the persons to whom, and the time or times at which,
Awards shall be granted and the number of shares of Stock, units or monetary
value to be subject to each Award;

 

(b)      to determine the type of Award granted;

 

8

--------------------------------------------------------------------------------


 

(c)       to determine the Fair Market Value of shares of Stock or other
property;

 

(d)     to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
pursuant to any Award, (ii) the method of payment for shares purchased pursuant
to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Measures, Performance Period, Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant’s termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;

 

(e)       to determine whether an Award will be settled in shares of Stock,
cash, other property or in any combination thereof;

 

(f)        to approve one or more forms of Award Agreement;

 

(g)      to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;

 

(h)      to accelerate, continue, extend or defer the exercisability or vesting
of any Award or any shares acquired pursuant thereto, including with respect to
the period following a Participant’s termination of Service;

 

(i)          to prescribe, amend or rescind rules, guidelines and policies
relating to the Plan, or to adopt sub-plans or supplements to, or alternative
versions of, the Plan, including, without limitation, as the Committee deems
necessary or desirable to comply with the laws or regulations of or to
accommodate the tax policy, accounting principles or custom of, foreign
jurisdictions whose citizens may be granted Awards; and

 

(j)          to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or any Award Agreement and to make all other
determinations and take such other actions with respect to the Plan or any Award
as the Committee may deem advisable to the extent not inconsistent with the
provisions of the Plan or applicable law.

 

3.5    Option or SAR Repricing.  Without the affirmative vote of holders of a
majority of the shares of Stock cast in person or by proxy at a meeting of the
stockholders of the Company at which a quorum representing a majority of all
outstanding shares of Stock is present or represented by proxy, the Committee
shall not approve a program providing for either (a) the cancellation of
outstanding Options or SARs having exercise prices per share greater than the
then Fair Market Value of a share of Stock (“Underwater Awards”) and the grant
in substitution therefore of new Options or SARs having a lower exercise price,
Full Value Awards, or payments in cash, or (b) the amendment of outstanding
Underwater Awards to reduce the exercise price thereof.  This Section shall not
apply to adjustments pursuant to the assumption of or substitution for an Option
or SAR in a manner that would comply with Section 409A of the Code or to an
adjustment pursuant to Section 3.

 

9

--------------------------------------------------------------------------------


 

3.6    Indemnification.  In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, to the extent permitted by
applicable law, members of the Board or the Committee and any officers or
employees of the Participating Company Group to whom authority to act for the
Board, the Committee or the Company is delegated shall be indemnified by the
Company against all reasonable expenses, including attorneys’ fees, actually and
necessarily incurred in connection with the defense of any action, suit or
proceeding, or in connection with any appeal therein, to which they or any of
them may be a party by reason of any action taken or failure to act under or in
connection with the Plan, or any right granted hereunder, and against all
amounts paid by them in settlement thereof (provided such settlement is approved
by independent legal counsel selected by the Company) or paid by them in
satisfaction of a judgment in any such action, suit or proceeding, except in
relation to matters as to which it shall be adjudged in such action, suit or
proceeding that such person is liable for gross negligence, bad faith or
intentional misconduct in duties; provided, however, that within sixty (60) days
after the institution of such action, suit or proceeding, such person shall
offer to the Company, in writing, the opportunity at its own expense to handle
and defend the same.

 

4.                                    SHARES SUBJECT TO PLAN.

 

4.1    Maximum Number of Shares Issuable.  Subject to adjustment as provided in
Sections 4.2 and 4.3, the maximum aggregate number of shares of Stock that may
be issued under the Plan pursuant to Awards shall be equal to fifty thousand
(50,000) shares and shall consist of authorized but unissued or reacquired
shares of Stock or any combination thereof.

 

4.2    Share Counting.

 

(a)                               Each share of Stock subject to an Award shall
be counted against the limit set forth in Section 4.1 as one (1) share.

 

(b)                              If an outstanding Award for any reason expires
or is terminated or canceled without having been exercised or settled in full,
or if shares of Stock acquired pursuant to an Award subject to forfeiture or
repurchase are forfeited or repurchased by the Company for an amount not greater
than the Participant’s purchase price, the shares of Stock allocable to the
terminated portion of such Award or such forfeited or repurchased shares of
Stock shall again be available for issuance under the Plan (and shall be added
back to the share reserve set forth in Section 4.1).  Shares of Stock shall not
be deemed to have been issued pursuant to the Plan with respect to any portion
of an Award that is settled in cash.  Shares withheld or reacquired by the
Company in satisfaction of tax withholding obligations applicable to SARs and
Options pursuant to Section 16.2 shall not again be available for issuance under
the Plan.  Shares withheld by the Company in satisfaction of tax withholding
obligations described in Section 16.2 with respect to all other Awards shall
again be available for issuance under the Plan.  Upon payment in shares of Stock
pursuant to the exercise of an SAR, the number of shares available for issuance
under the Plan shall be reduced by the gross number of shares for which the SAR
is exercised.  If the exercise price of an Option is paid by tender to the
Company, or attestation to the ownership, of shares of Stock owned by the
Participant, or by means of a Net-Exercise, the number of shares available for
issuance under the Plan shall be reduced by the gross number of shares for which
the Option is exercised.

 

10

--------------------------------------------------------------------------------


 

4.3    Adjustments for Changes in Capital Structure.  Subject to any required
action by the stockholders of the Company and the requirements of Sections 409A
of the Code to the extent applicable, in the event of any change in the Stock
effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than
Stock (excepting regular, periodic cash dividends) that has a material effect on
the Fair Market Value of shares of Stock, appropriate and proportionate
adjustments shall be made in the number and kind of shares subject to the Plan
and to any outstanding Awards, and in the exercise or purchase price per share
under any outstanding Award in order to prevent dilution or enlargement of
Participants’ rights under the Plan.  For purposes of the foregoing, conversion
of any convertible securities of the Company shall not be treated as “effected
without receipt of consideration by the Company.”  If a majority of the shares
which are of the same class as the shares that are subject to outstanding Awards
are exchanged for, converted into, or otherwise become (whether or not pursuant
to an Ownership Change Event) shares of another corporation (the “New Shares”),
the Committee may unilaterally amend the outstanding Awards to provide that such
Awards are for New Shares.  In the event of any such amendment, the number of
shares subject to, and the exercise or purchase price per share of, the
outstanding Awards shall be adjusted in a fair and equitable manner as
determined by the Committee, in its discretion.  Any fractional share resulting
from an adjustment pursuant to this Section shall be rounded down to the nearest
whole number, and in no event may the exercise or purchase price under any Award
be decreased to an amount less than the par value, if any, of the stock subject
to such Award.  The Committee in its discretion, may also make such adjustments
in the terms of any Award to reflect, or related to, such changes in the capital
structure of the Company or distributions as it deems appropriate, including
modification of Performance Goals, Performance Award Formulas and Performance
Periods.  The adjustments determined by the Committee pursuant to this
Section shall be final, binding and conclusive.

 

5.                                    ELIGIBILITY, PARTICIPATION AND AWARD
LIMITATIONS.

 

5.1    Persons Eligible for Awards.  Persons eligible for Awards shall consist
of employees who potential contribution, in the judgment of the Committee, will
benefit the future success of the Company and/or an Affiliate.  Offers of Awards
may be made prior to the commencement of employment with the Company or an
Affiliate, but Awards may be granted only effective on or after the eommencement
of such employment to persons not previously an employee or director of the
Company, or following a bona fide period of non-employment, as an inducement
material to the individual’s entering into employment with the Company within
the meaning of Rule 5635(c)(4) of the NASDAQ Listing Rules.  In addition,
notwithstanding any other provision of the Plan to the contrary, all Awards must
be granted either by the Independent Board or the Committee.

 

11

--------------------------------------------------------------------------------


 

5.2    Participation in the Plan.  Awards are granted solely at the discretion
of the Committee.  Eligible persons may be granted more than one Award. 
However, eligibility in accordance with this Section shall not entitle any
person to be granted an Award.

 

6.                                    STOCK OPTIONS.

 

Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish.  Award Agreements evidencing Options may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

 

6.1    Exercise Price.  The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that the exercise price
per share shall be not less than the Fair Market Value of a share of Stock on
the effective date of grant of the Option.

 

6.2    Exercisability and Term of Options.  Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (a) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, and (b) no Option
granted to an Employee who is a non-exempt employee for purposes of the Fair
Labor Standards Act of 1938, as amended, shall be first exercisable until at
least six (6) months following the date of grant of such Option (except in the
event of such Employee’s death, disability or retirement, upon a Change in
Control, or as otherwise permitted by the Worker Economic Opportunity Act). 
Subject to the foregoing, unless otherwise specified by the Committee in the
grant of an Option, each Option shall terminate ten (10) years after the
effective date of grant of the Option, unless earlier terminated in accordance
with its provisions.

 

6.3    Payment of Exercise Price.

 

(a)       Forms of Consideration Authorized.  Except as otherwise provided
below, payment of the exercise price for the number of shares of Stock being
purchased pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent; (ii) if permitted by the Committee and subject to the limitations
contained in Section 6.3(b), by means of (1) a Cashless Exercise, (2) a Stock
Tender Exercise or (3) a Net Exercise; (iii) by such other consideration as may
be approved by the Committee from time to time to the extent permitted by
applicable law, or (iv) by any combination thereof.  The Committee may at any
time or from time to time grant Options which do not permit all of the foregoing
forms of consideration to be used in payment of the exercise price or which
otherwise restrict one or more forms of consideration.

 

(b)      Limitations on Forms of Consideration.

 

(i)                                  Cashless Exercise.  A “Cashless Exercise”
means the delivery of a properly executed notice of exercise together with
irrevocable instructions to a broker providing for the assignment to the Company
of the proceeds of a sale or loan with respect to some or all of the shares
being acquired upon the exercise of the Option (including, without limitation,
through an exercise complying with the provisions of Regulation T as promulgated
from time to time by the Board of Governors of the Federal Reserve System).  The

 

12

--------------------------------------------------------------------------------


 

Company reserves, at any and all times, the right, in the Company’s sole and
absolute discretion, to establish, decline to approve or terminate any program
or procedures for the exercise of Options by means of a Cashless Exercise,
including with respect to one or more Participants specified by the Company
notwithstanding that such program or procedures may be available to other
Participants.

 

(ii)                              Stock Tender Exercise.  A “Stock Tender
Exercise” means the delivery of a properly executed exercise notice accompanies
by a Participant’s tender to the Company, or attestation to the ownership, in a
form acceptable to the Company of whole shares of Stock owned by the Participant
having a Fair Market Value that does not exceed the aggregate exercise price for
the shares with respect to which the Option is exercised.  A Stock Tender
Exercise shall not be permitted if it would constitute a violation of the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.  If required by the Company, an Option may not be exercised by
tender to the Company, or attestation to the ownership, of shares of Stock
unless such shares either have been owned by the Participant for a period of
time required by the Company (and not used for another option exercise by
attestation during such period) or were not acquired, directly or indirectly,
from the Company.

 

(iii)                          Net Exercise.  A “Net Exercise” means the
delivery of a properly executed exercise notice followed by a procedure pursuant
to which (1) the Company will reduce the number of shares otherwise issuable to
a Participant upon the exercise of an Option by the largest whole number of
shares having a Fair Market Value that does not exceed the aggregate exercise
price for the shares with respect to which the Option is exercised, and (2) the
Participant shall pay to the Company in cash the remaining balance of such
aggregate exercise price not satisfied by such reduction in the number of whole
shares to be issued.

 

6.4    Effect of Termination of Service.

 

(a)       Option Exercisability.  Subject to earlier termination of the Option
as otherwise provided by this Plan and unless otherwise provided by the
Committee, an Option shall terminate immediately upon the Participant’s
termination of Service to the extent that it is then unvested and shall be
exercisable after the Participant’s termination of Service to the extent it is
then vested only during the applicable time period determined in accordance with
this Section and thereafter shall terminate.  Except as otherwise provided in
the Award Agreement, or other agreement governing the Option, vested Options
shall remain exercisable failing a termination of Service as follows:

 

(i)                                  Disability.  If the Participant’s Service
terminates because of the Disability of the Participant, the Option, to the
extent unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant (or the
Participant’s guardian or legal representative) at any time prior to the
expiration of one (1) year after the date on which the Participant’s Service
terminated, but in any event no later than the date of expiration of the
Option’s term as set forth in the Award Agreement evidencing such Option (the
“Option Expiration Date”).

 

13

--------------------------------------------------------------------------------


 

(ii)                              Death.  If the Participant’s Service
terminates because of the death of the Participant, the Option, to the extent
unexercised and exercisable for vested shares on the date on which the
Participant’s Service terminated, may be exercised by the Participant’s legal
representative or other person who acquired the right to exercise the Option by
reason of the Participant’s death at any time prior to the expiration of one
(1) year after the date on which the Participant’s Service terminated, but in
any event no later than the Option Expiration Date.  The Participant’s Service
shall be deemed to have terminated on account of death if the Participant dies
within ninety (90) days after the Participant’s termination of Service.

 

(iii)                          Termination for Cause.  Notwithstanding any other
provision of the Plan to the contrary, if the Participant’s Service is
terminated for Cause or if, following the Participant’s termination of Service
and during any period in which the Option otherwise would remain exercisable,
the Participant engages in any act that would constitute Cause, the Option shall
terminate in its entirety and cease to be exercisable immediately upon such
termination of Service or act.

 

(iv)                          Other Termination of Service.  If the
Participant’s Service terminates for any reason, except Disability, death or
Cause, the Option, to the extent unexercised and exercisable for vested shares
on the date on which the Participant’s Service terminated, may be exercised by
the Participant at any time prior to the expiration of ninety (90) days after
the date on which the Participant’s Service terminated, but in any event no
later than the Option Expiration Date.

 

(b)      Extension if Exercise Prevented by Law.  Notwithstanding the foregoing,
other than termination of Service for Cause, if the exercise of an Option within
the applicable time periods set forth in Section 6.4(a) is prevented by the
provisions of Section 15 below, the Option shall remain exercisable until the
later of (i) thirty (30) days after the date such exercise first would no longer
be prevented by such provisions or (ii) the end of the applicable time period
under Section 6.4(a), but in any event no later than the Option Expiration Date.

 

6.5    Transferability of Options.  During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative.  An Option shall not be subject in any manner
to anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, to the extent permitted by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Option, an Option may be assignable or transferable subject to the
applicable limitations, if any, described in the General Instructions to
Form S-8 under the Securities Act.

 

7.                                    STOCK APPRECIATION RIGHTS.

 

Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish.  Award Agreements evidencing SARs may
incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:

 

14

--------------------------------------------------------------------------------


 

7.1    Types of SARs Authorized.  SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”).  A Tandem SAR may only be granted
concurrently with the grant of the related Option.

 

7.2    Exercise Price.  The exercise price for each SAR shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share subject to a Tandem SAR shall be the exercise price per share under
the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR.  Notwithstanding the foregoing,
a SAR may be granted with an exercise price lower than the minimum exercise
price set forth above if such SAR is granted pursuant to an assumption or
substitution for another stock appreciation right in a manner that would qualify
under the provisions of Section 409A of the Code.

 

7.3    Exercisability and Term of SARs.

 

(a)       Tandem SARs.  Tandem SARs shall be exercisable only at the time and to
the extent, and only to the extent, that the related Option is exercisable,
subject to such provisions as the Committee may specify where the Tandem SAR is
granted with respect to less than the full number of shares of Stock subject to
the related Option.  The Committee may, in its discretion, provide in any Award
Agreement evidencing a Tandem SAR that such SAR may not be exercised without the
advance approval of the Company and, if such approval is not given, then the
Option shall nevertheless remain exercisable in accordance with its terms.  A
Tandem SAR shall terminate and cease to be exercisable no later than the date on
which the related Option expires or is terminated or canceled.  Upon the
exercise of a Tandem SAR with respect to some or all of the shares subject to
such SAR, the related Option shall be canceled automatically as to the number of
shares with respect to which the Tandem SAR was exercised.  Upon the exercise of
an Option related to a Tandem SAR as to some or all of the shares subject to
such Option, the related Tandem SAR shall be canceled automatically as to the
number of shares with respect to which the related Option was exercised.

 

(b)      Freestanding SARs.  Freestanding SARs shall be exercisable at such time
or times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that (i) no Freestanding SAR shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such SAR, and (ii) no
Freestanding SAR granted to an Employee who is a non-exempt employee for
purposes of the Fair Labor Standards Act of 1938, as amended, shall be first
exercisable until at least six (6) months following the date of grant of such
SAR (except in the event of such Employee’s death, disability or retirement,
upon a Change in Control, or as otherwise permitted by the Worker Economic
Opportunity Act).  Subject to the foregoing, unless otherwise specified by the
Committee in the grant of a Freestanding SAR, each Freestanding SAR shall
terminate ten (10) years after the effective date of grant of the SAR, unless
earlier terminated in accordance with its provisions.

 

15

--------------------------------------------------------------------------------


 

7.4    Exercise of SARs.  Upon the exercise (or deemed exercise pursuant to
Section 7.5) of an SAR, the Participant (or the Participant’s legal
representative or other person who acquired the right to exercise the SAR by
reason of the Participant’s death) shall be entitled to receive payment of an
amount for each share with respect to which the SAR is exercised equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price.  Payment of such amount shall be
made (a) in the case of a Tandem SAR, solely in shares of Stock in a lump sum
upon the date of exercise of the SAR and (b) in the case of a Freestanding SAR,
in cash, shares of Stock, or any combination thereof as determined by the
Committee, in a lump sum upon the date of exercise of the SAR.  When payment is
to be made in shares of Stock, the number of shares to be issued shall be
determined on the basis of the Fair Market Value of a share of Stock on the date
of exercise of the SAR.  For purposes of Section 7, an SAR shall be deemed
exercised on the date on which the Company receives notice of exercise from the
Participant or as otherwise provided in Section 7.5.

 

7.5    Deemed Exercise of SARs.  If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a
payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion pursuant to a Net Exercise procedure and
withholding of Shares as described in Section 16.2.

 

7.6    Effect of Termination of Service.  Subject to earlier termination of the
SAR as otherwise provided herein and unless otherwise provided by the Committee,
an SAR shall be exercisable after a Participant’s termination of Service only to
the extent and during the applicable time period determined in accordance with
Section 6.4 (treating the SAR as if it were an Option) and thereafter shall
terminate.

 

7.7    Transferability of SARs.  During the lifetime of the Participant, an SAR
shall be exercisable only by the Participant or the Participant’s guardian or
legal representative.  An SAR shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and
distribution.  Notwithstanding the foregoing, to the extent permitted by the
Committee, in its discretion, and set forth in the Award Agreement evidencing
such Award, a Tandem SAR related to a Nonstatutory Stock Option or a
Freestanding SAR may be assignable or transferable subject to the applicable
limitations, if any, described in the General Instructions to Form S-8 under the
Securities Act.

 

8.                                    RESTRICTED STOCK AWARDS.

 

Restricted Stock Awards shall be evidenced by Award Agreements specifying
whether the Award is a Restricted Stock Bonus or a Restricted Stock Purchase
Right and the number of shares of Stock subject to the Award, in such form as
the Committee shall from time to time establish.  Award Agreements evidencing
Restricted Stock Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

 

16

--------------------------------------------------------------------------------


 

8.1    Types of Restricted Stock Awards Authorized.  Restricted Stock Awards may
be granted in the form of either a Restricted Stock Bonus or a Restricted Stock
Purchase Right.  Restricted Stock Awards may be granted upon such conditions as
the Committee shall determine, including, without limitation, upon the
attainment of one or more Performance Goals described in Section 10.4.  If
either the grant of or satisfaction of Vesting Conditions applicable to a
Restricted Stock Award is to be contingent upon the attainment of one or more
Performance Goals, the Committee shall follow procedures substantially
equivalent to those set forth in Sections 10.3 through 10.5(a).

 

8.2    Purchase Price.  The purchase price for shares of Stock issuable under
each Restricted Stock Purchase Right shall be established by the Committee in
its discretion.  No monetary payment (other than applicable tax withholding)
shall be required as a condition of receiving shares of Stock pursuant to a
Restricted Stock Bonus, the consideration for which shall be services actually
rendered to a Participating Company or for its benefit.

 

8.3    Purchase Period.  A Restricted Stock Purchase Right shall be exercisable
within a period established by the Committee, which shall in no event exceed
thirty (30) days from the effective date of the grant of the Restricted Stock
Purchase Right.

 

8.4    Payment of Purchase Price.  Except as otherwise provided below, payment
of the purchase price for the number of shares of Stock being purchased pursuant
to any Restricted Stock Purchase Right shall be made (a) in cash, by check or in
cash equivalent, (b) by such other consideration as may be approved by the
Committee from time to time to the extent permitted by applicable law, or (c) by
any combination thereof.

 

8.5    Vesting and Restrictions on Transfer.  Shares issued pursuant to any
Restricted Stock Award may (but need not) be made subject to Vesting Conditions
based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 10.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.  During any period in
which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than pursuant to an Ownership
Change Event or as provided in Section 8.8.  The Committee, in its discretion,
may provide in any Award Agreement evidencing a Restricted Stock Award that, if
the satisfaction of Vesting Conditions with respect to any shares subject to
such Restricted Stock Award would otherwise occur on a day on which the sale of
such shares would violate the provisions of the Trading Compliance Policy, then
satisfaction of the Vesting Conditions automatically shall be determined on the
next trading day on which the sale of such shares would not violate the Trading
Compliance Policy.  Upon request by the Company, each Participant shall execute
any agreement evidencing such transfer restrictions prior to the receipt of
shares of Stock hereunder and shall promptly present to the Company any and all
certificates representing shares of Stock acquired hereunder for the placement
on such certificates of appropriate legends evidencing any such transfer
restrictions.

 

8.6    Voting Rights; Dividends and Distributions.  Except as provided in this
Section, Section 8.5 and any Award Agreement, during any period in which shares
acquired pursuant to a Restricted Stock Award remain subject to Vesting
Conditions, the Participant shall have all of the rights of a stockholder of the
Company holding shares of Stock, including the right to vote such shares and to
receive all dividends and other distributions paid with respect to

 

17

--------------------------------------------------------------------------------


 

such shares; provided, however, that if so determined by the Committee and
provided by the Award Agreement, such dividends and distributions shall be
subject to the same Vesting Conditions as the shares subject to the Restricted
Stock Award with respect to which such dividends or distributions were paid, and
otherwise shall be paid no later than the end of the calendar year in which such
dividends or distributions are paid to stockholders (or, if later, the 15th day
of the third month following the date such dividends or distributions are paid
to stockholders).  In the event of a dividend or distribution paid in shares of
Stock or other property or any other adjustment made upon a change in the
capital structure of the Company as described in Section 4.3, any and all new,
substituted or additional securities or other property (other than regular,
periodic cash dividends) to which the Participant is entitled by reason of the
Participant’s Restricted Stock Award shall be immediately subject to the same
Vesting Conditions as the shares subject to the Restricted Stock Award with
respect to which such dividends or distributions were paid or adjustments were
made.

 

8.7    Effect of Termination of Service.  Unless otherwise provided by the
Committee in the Award Agreement evidencing a Restricted Stock Award, if a
Participant’s Service terminates for any reason, whether voluntary or
involuntary (including the Participant’s death or disability), then (a) the
Company shall have the option to repurchase for the purchase price paid by the
Participant any shares acquired by the Participant pursuant to a Restricted
Stock Purchase Right which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service and (b) the Participant shall
forfeit to the Company any shares acquired by the Participant pursuant to a
Restricted Stock Bonus which remain subject to Vesting Conditions as of the date
of the Participant’s termination of Service.  The Company shall have the right
to assign at any time any repurchase right it may have, whether or not such
right is then exercisable, to one or more persons as may be selected by the
Company.

 

8.8    Nontransferability of Restricted Stock Award Rights.  Rights to acquire
shares of Stock pursuant to a Restricted Stock Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or the laws of descent and
distribution.  All rights with respect to a Restricted Stock Award granted to a
Participant hereunder shall be exercisable during his or her lifetime only by
such Participant or the Participant’s guardian or legal representative.

 

9.                                    RESTRICTED STOCK UNIT AWARDS.

 

Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish.  Award Agreements evidencing
Restricted Stock Units may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

 

9.1    Grant of Restricted Stock Unit Awards.  Restricted Stock Unit Awards may
be granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 10.4.  If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 10.3 through
10.5(a).

 

18

--------------------------------------------------------------------------------


 

9.2    Purchase Price.  No monetary payment (other than applicable tax
withholding, if any) shall be required as a condition of receiving a Restricted
Stock Unit Award, the consideration for which shall be services actually
rendered to a Participating Company or for its benefit.

 

9.3    Vesting.  Restricted Stock Unit Awards may (but need not) be made subject
to Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 10.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award.  The
Committee, in its discretion, may provide in any Award Agreement evidencing a
Restricted Stock Unit Award that, if the satisfaction of Vesting Conditions with
respect to any shares subject to the Award would otherwise occur on a day on
which the sale of such shares would violate the provisions of the Trading
Compliance Policy, then the satisfaction of the Vesting Conditions automatically
shall be determined on the first to occur of (a) the next trading day on which
the sale of such shares would not violate the Trading Compliance Policy or
(b) the later of (i) last day of the calendar year in which the original vesting
date occurred or (ii) the last day of the Company’s taxable year in which the
original vesting date occurred.

 

9.4    Voting Rights, Dividend Equivalent Rights and Distributions. 
Participants shall have no voting rights with respect to shares of Stock
represented by Restricted Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company).  However, the Committee, in
its discretion, may provide in the Award Agreement evidencing any Restricted
Stock Unit Award that the Participant shall be entitled to Dividend Equivalent
Rights with respect to the payment of cash dividends on Stock during the period
beginning on the date such Award is granted and ending, with respect to each
share subject to the Award, on the earlier of the date the Award is settled or
the date on which it is terminated.  Such Dividend Equivalent Rights, if any,
shall be paid by crediting the Participant with additional whole Restricted
Stock Units as of the date of payment of such cash dividends on Stock.  The
number of additional Restricted Stock Units (rounded to the nearest whole
number) to be so credited shall be determined by dividing (a) the amount of cash
dividends paid on such date with respect to the number of shares of Stock
represented by the Restricted Stock Units previously credited to the Participant
by (b) the Fair Market Value per share of Stock on such date.  Such additional
Restricted Stock Units shall be subject to the same terms and conditions and
shall be settled in the same manner and at the same time as the Restricted Stock
Units originally subject to the Restricted Stock Unit Award.  In the event of a
dividend or distribution paid in shares of Stock or other property or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.3, appropriate adjustments shall be made in the
Participant’s Restricted Stock Unit Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than regular, periodic cash dividends) to which the
Participant would be entitled by reason of the shares of Stock issuable upon
settlement of the Award, and all such new, substituted or additional securities
or other property shall be immediately subject to the same Vesting Conditions as
are applicable to the Award.

 

19

--------------------------------------------------------------------------------


 

9.5    Effect of Termination of Service.  Unless otherwise provided by the
Committee and set forth in the Award Agreement evidencing a Restricted Stock
Unit Award, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.

 

9.6    Settlement of Restricted Stock Unit Awards.  The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 9.4) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes, if any.  If permitted by
the Committee, the Participant may elect, consistent with the requirements of
Section 409A, to defer receipt of all or any portion of the shares of Stock or
other property otherwise issuable to the Participant pursuant to this Section,
and such deferred issuance date(s) and amount(s) elected by the Participant
shall be set forth in the Award Agreement.  Notwithstanding the foregoing, the
Committee, in its discretion, may provide for settlement of any Restricted Stock
Unit Award by payment to the Participant in cash of an amount equal to the Fair
Market Value on the payment date of the shares of Stock or other property
otherwise issuable to the Participant pursuant to this Section.

 

9.7    Nontransferability of Restricted Stock Unit Awards.  The right to receive
shares pursuant to a Restricted Stock Unit Award shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution.  All rights with respect to a Restricted Stock Unit Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.

 

10.                            PERFORMANCE AWARDS.

 

Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish.  Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

 

10.1                    Types of Performance Awards Authorized.  Performance
Awards may be granted in the form of either Performance Shares or Performance
Units.  Each Award Agreement evidencing a Performance Award shall specify the
number of Performance Shares or Performance Units subject thereto, the
Performance Award Formula, the Performance Goal(s) and Performance Period
applicable to the Award, and the other terms, conditions and restrictions of the
Award.

 

20

--------------------------------------------------------------------------------


 

10.2                    Initial Value of Performance Shares and Performance
Units.  Unless otherwise provided by the Committee in granting a Performance
Award, each Performance Share shall have an initial monetary value equal to the
Fair Market Value of one (1) share of Stock, subject to adjustment as provided
in Section 4.3, on the effective date of grant of the Performance Share, and
each Performance Unit shall have an initial monetary value established by the
Committee at the time of grant.  The final value payable to the Participant in
settlement of a Performance Award determined on the basis of the applicable
Performance Award Formula will depend on the extent to which Performance Goals
established by the Committee are attained within the applicable Performance
Period established by the Committee.

 

10.3                    Establishment of Performance Period, Performance Goals
and Performance Award Formula.  In granting each Performance Award, the
Committee shall establish in writing the applicable Performance Period,
Performance Award Formula and one or more Performance Goals which, when measured
at the end of the Performance Period, shall determine on the basis of the
Performance Award Formula the final value of the Performance Award to be paid to
the Participant.  The Company shall notify each Participant granted a
Performance Award of the terms of such Award, including the Performance Period,
Performance Goal(s) and Performance Award Formula.

 

10.4                    Measurement of Performance Goals.  Performance Goals
shall be established by the Committee on the basis of targets to be attained
(“Performance Targets”) with respect to one or more measures of business or
financial performance (each, a “Performance Measure”), subject to the following:

 

(a)       Performance Measures.  Performance Measures shall be calculated in
accordance with the Company’s financial statements, or, if such terms are not
used in the Company’s financial statements, they shall be calculated in
accordance with generally accepted accounting principles, a method used
generally in the Company’s industry, or in accordance with a methodology
established by the Committee prior to the grant of the Performance Award. 
Performance Measures shall be calculated with respect to the Company and each
Subsidiary Corporation consolidated therewith for financial reporting purposes
or such division or other business unit as may be selected by the Committee. 
Unless otherwise determined by the Committee prior to the grant of the
Performance Award, the Performance Measures applicable to the Performance Award
shall be calculated prior to the accrual of expense for any Performance Award
for the same Performance Period and excluding the effect (whether positive or
negative) on the Performance Measures of any change in accounting standards or
any extraordinary, unusual or nonrecurring item, as determined by the Committee,
occurring after the establishment of the Performance Goals applicable to the
Performance Award.  Each such adjustment, if any, shall be made solely for the
purpose of providing a consistent basis from period to period for the
calculation of Performance Measures in order to prevent the dilution or
enlargement of the Participant’s rights with respect to a Performance Award. 
Performance Measures may be determined by the Committee in its discretion.

 

(b)      Performance Targets.  Performance Targets may include a minimum,
maximum, target level and intermediate levels of performance, with the final
value of a Performance Award determined under the applicable Performance Award
Formula by the level attained during the applicable Performance Period.  A
Performance Target may be stated as an absolute value, an increase or decrease
in a value, or as a value determined relative to an index, budget or other
standard selected by the Committee.

 

21

--------------------------------------------------------------------------------


 

10.5                    Settlement of Performance Awards.

 

(a)       Determination of Final Value.  As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Performance Award Formula.

 

(b)      Discretionary Adjustment of Award Formula.  In its discretion, the
Committee may, either at the time it grants a Performance Award or at any time
thereafter, provide for the positive or negative adjustment of the Performance
Award Formula applicable to a Performance Award granted to any Participant to
reflect such Participant’s individual performance in his or her position with
the Company or such other factors as the Committee may determine.

 

(c)       Effect of Leaves of Absence.  Unless otherwise required by law or a
Participant’s Award Agreement, payment of the final value, if any, of a
Performance Award held by a Participant who has taken in excess of thirty (30)
days in unpaid leaves of absence during a Performance Period shall be prorated
on the basis of the number of days of the Participant’s Service during the
Performance Period during which the Participant was not on an unpaid leave of
absence.

 

(d)     Notice to Participants.  As soon as practicable following the
Committee’s determination and certification in accordance with
Sections 10.5(a) and (b), the Company shall notify each Participant of the
determination of the Committee.

 

(e)       Payment in Settlement of Performance Awards.  As soon as practicable
following the Committee’s determination and certification in accordance with
Sections 10.5(a) and (b), but in any event within the Short-Term Deferral Period
described in Section 16.1 (except as otherwise provided below or consistent with
the requirements of Section 409A), payment shall be made to each eligible
Participant (or such Participant’s legal representative or other person who
acquired the right to receive such payment by reason of the Participant’s death)
of the final value of the Participant’s Performance Award.  Payment of such
amount shall be made in cash, shares of Stock, or a combination thereof as
determined by the Committee.  Unless otherwise provided in the Award Agreement
evidencing a Performance Award, payment shall be made in a lump sum.  If
permitted by the Committee, the Participant may elect, consistent with the
requirements of Section 409A, to defer receipt of all or any portion of the
payment to be made to the Participant pursuant to this Section, and such
deferred payment date(s) elected by the Participant shall be set forth in the
Award Agreement.  If any payment is to be made on a deferred basis, the
Committee may, but shall not be obligated to, provide for the payment during the
deferral period of Dividend Equivalent Rights or interest.

 

22

--------------------------------------------------------------------------------


 

(f)        Provisions Applicable to Payment in Shares.  If payment is to be made
in shares of Stock, the number of such shares shall be determined by dividing
the final value of the Performance Award by the Fair Market Value of a share of
Stock determined by the method specified in the Award Agreement.  Shares of
Stock issued in payment of any Performance Award may be fully vested and freely
transferable shares or may be shares of Stock subject to Vesting Conditions as
provided in Section 8.5.  Any shares subject to Vesting Conditions shall be
evidenced by an appropriate Award Agreement and shall be subject to the
provisions of Sections 8.5 through 8.8 above.

 

10.6                    Voting Rights; Dividend Equivalent Rights and
Distributions.  Participants shall have no voting rights with respect to shares
of Stock represented by Performance Share Awards until the date of the issuance
of such shares, if any (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  However,
the Committee, in its discretion, may provide in the Award Agreement evidencing
any Performance Share Award that the Participant shall be entitled to Dividend
Equivalent Rights with respect to the payment of cash dividends on Stock during
the period beginning on the date the Award is granted and ending, with respect
to each share subject to the Award, on the earlier of the date on which the
Performance Shares are settled or the date on which they are forfeited.  Such
Dividend Equivalent Rights, if any, shall be credited to the Participant in the
form of additional whole Performance Shares as of the date of payment of such
cash dividends on Stock.  The number of additional Performance Shares (rounded
down to the nearest whole number) to be so credited shall be determined by
dividing (a) the amount of cash dividends paid on the dividend payment date with
respect to the number of shares of Stock represented by the Performance Shares
previously credited to the Participant by (b) the Fair Market Value per share of
Stock on such date.  Dividend Equivalent Rights shall be accumulated and paid to
the extent that Performance Shares become nonforfeitable, as determined by the
Committee.  Settlement of Dividend Equivalent Rights may be made in cash, shares
of Stock, or a combination thereof as determined by the Committee, and may be
paid on the same basis as settlement of the related Performance Share as
provided in Section 10.5.  In the event of a dividend or distribution paid in
shares of Stock or other property or any other adjustment made upon a change in
the capital structure of the Company as described in Section 4.3, appropriate
adjustments shall be made in the Participant’s Performance Share Award so that
it represents the right to receive upon settlement any and all new, substituted
or additional securities or other property (other than regular, periodic cash
dividends) to which the Participant would be entitled by reason of the shares of
Stock issuable upon settlement of the Performance Share Award, and all such new,
substituted or additional securities or other property shall be immediately
subject to the same Performance Goals as are applicable to the Award.

 

10.7                    Effect of Termination of Service.  Unless otherwise
provided by the Committee and set forth in the Award Agreement evidencing a
Performance Award or in the Participant’s employment agreement, if any,
referencing such Awards, the effect of a Participant’s termination of Service on
the Performance Award shall be as follows:

 

(a)       Death or Disability.  If the Participant’s Service terminates because
of the death or Disability of the Participant before the completion of the
Performance Period applicable to the Performance Award, the final value of the
Participant’s Performance Award shall be determined by the extent to which the
applicable Performance Goals have been attained with respect to the entire
Performance Period and shall be prorated based on the number of months of the
Participant’s Service during the Performance Period.  Payment shall be made
following the end of the Performance Period in any manner permitted by
Section 10.5.

 

23

--------------------------------------------------------------------------------


 

(b)      Other Termination of Service.  If the Participant’s Service terminates
for any reason except death or Disability before the completion of the
Performance Period applicable to the Performance Award, such Award shall be
forfeited in its entirety.

 

10.8                    Nontransferability of Performance Awards.  Prior to
settlement in accordance with the provisions of the Plan, no Performance Award
shall be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution.  All rights with respect to a Performance
Award granted to a Participant hereunder shall be exercisable during his or her
lifetime only by such Participant or the Participant’s guardian or legal
representative.

 

11.                            OTHER STOCK-BASED AWARDS.

 

Other Stock-Based Awards shall be evidenced by Award Agreements in such form as
the Committee shall from time to time establish.  Award Agreements evidencing
Other Stock-Based Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:

 

11.1                    Grant of Other Stock-Based Awards.  The Committee may
grant other types of equity-based or equity-related Awards not otherwise
described by the terms of this Plan (including the grant or offer for sale of
unrestricted securities, stock-equivalent units, stock appreciation units,
securities or debentures convertible into common stock or other forms determined
by the Committee) in such amounts and subject to such terms and conditions as
the Committee shall determine.  Other Stock-Based Awards may be made available
as a form of payment in the settlement of other Awards or as payment in lieu of
compensation to which a Participant is otherwise entitled.  Other Stock-Based
Awards may involve the transfer of actual shares of Stock to Participants, or
payment in cash or otherwise of amounts based on the value of Stock and may
include, without limitation, Awards designed to comply with or take advantage of
the applicable local laws of jurisdictions other than the United States.

 

11.2                    Value of Other Stock-Based Awards.  Each Other
Stock-Based Award shall be expressed in terms of shares of Stock or units based
on such shares of Stock, as determined by the Committee.  The Committee may
require the satisfaction of such Service requirements, conditions, restrictions
or performance criteria, including, without limitation, Performance Goals as
described in Section 10.4, as shall be established by the Committee and set
forth in the Award Agreement evidencing such Award.  If the Committee exercises
its discretion to establish performance criteria, the final value of Other
Stock-Based Awards that will be paid to the Participant will depend on the
extent to which the performance criteria are met.

 

11.3                    Payment or Settlement of Other Stock-Based Awards. 
Payment or settlement, if any, with respect to an Other Stock-Based Award shall
be made in accordance with the terms of the Award, in cash, shares of Stock or
other securities or any combination thereof as the Committee determines.  To the
extent applicable, payment or settlement with respect to each Other Stock-Based
Award shall be made in compliance with the requirements of Section 409A.

 

24

--------------------------------------------------------------------------------


 

11.4                    Voting Rights; Dividend Equivalent Rights and
Distributions.  Participants shall have no voting rights with respect to shares
of Stock represented by Other Stock-Based Awards until the date of the issuance
of such shares of Stock (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company), if any, in
settlement of such Award.  However, the Committee, in its discretion, may
provide in the Award Agreement evidencing any Other Stock-Based Award that the
Participant shall be entitled to Dividend Equivalent Rights with respect to the
payment of cash dividends on Stock during the period beginning on the date such
Award is granted and ending, with respect to each share subject to the Award, on
the earlier of the date the Award is settled or the date on which it is
terminated.  Such Dividend Equivalent Rights, if any, shall be paid in
accordance with the provisions set forth in Section 9.4.  Dividend Equivalent
Rights shall not be granted with respect to Cash-Based Awards.  In the event of
a dividend or distribution paid in shares of Stock or other property or any
other adjustment made upon a change in the capital structure of the Company as
described in Section 4.3, appropriate adjustments shall be made in the
Participant’s Other Stock-Based Award so that it represents the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than regular, periodic cash dividends) to which the Participant
would be entitled by reason of the shares of Stock issuable upon settlement of
such Award, and all such new, substituted or additional securities or other
property shall be immediately subject to the same Vesting Conditions and
performance criteria, if any, as are applicable to the Award.

 

11.5                    Effect of Termination of Service.  Each Award Agreement
evidencing an Other Stock-Based Award shall set forth the extent to which the
Participant shall have the right to retain such Award following termination of
the Participant’s Service.  Such provisions shall be determined in the
discretion of the Committee, need not be uniform among all Other Stock-Based
Awards, and may reflect distinctions based on the reasons for termination,
subject to the requirements of Section 409A, if applicable.

 

11.6                    Nontransferability of Other Stock-Based Awards.  Prior
to the payment or settlement of an Other Stock-Based Award, the Award shall not
be subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.  The Committee may impose such additional restrictions
on any shares of Stock issued in settlement of Other Stock-Based Awards as it
may deem advisable, including, without limitation, minimum holding period
requirements, restrictions under applicable federal securities laws, under the
requirements of any stock exchange or market upon which such shares of Stock are
then listed and/or traded, or under any state securities laws or foreign law
applicable to such shares of Stock.

 

12.                            STANDARD FORMS OF AWARD AGREEMENT.

 

12.1                    Award Agreements.  Each Award shall comply with and be
subject to the terms and conditions set forth in the appropriate form of Award
Agreement approved by the Committee and as amended from time to time.  No Award
or purported Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement, which execution may be evidenced
by electronic means.

 

25

--------------------------------------------------------------------------------


 

12.2                    Authority to Vary Terms.  The Committee shall have the
authority from time to time to vary the terms of any standard form of Award
Agreement either in connection with the grant or amendment of an individual
Award or in connection with the authorization of a new standard form or forms;
provided, however, that the terms and conditions of any such new, revised or
amended standard form or forms of Award Agreement are not inconsistent with the
terms of the Plan.

 

13.                            CHANGE IN CONTROL.

 

13.1                    Effect of Change in Control on Awards.  Subject to the
requirements and limitations of Section 409A, if applicable, the Committee may
provide for any one or more of the following:

 

(a)       Accelerated Vesting.  In its discretion, the Committee may provide in
the grant of any Award or at any other time may take such action as it deems
appropriate to provide for acceleration of the exercisability, vesting and/or
settlement in connection with a Change in Control of each or any outstanding
Award or portion thereof and shares acquired pursuant thereto upon such
conditions, including termination of the Participant’s Service prior to, upon,
or following such Change in Control, and to such extent as the Committee shall
determine.

 

(b)      Assumption, Continuation or Substitution.  In the event of a Change in
Control, the surviving, continuing, successor, or purchasing corporation or
other business entity or parent thereof, as the case may be (the “Acquiror”),
may, without the consent of any Participant, assume or continue the Company’s
rights and obligations under each or any Award or portion thereof outstanding
immediately prior to the Change in Control or substitute for each or any such
outstanding Award or portion thereof a substantially equivalent award with
respect to the Acquiror’s stock, as applicable.  For purposes of this Section,
if so determined by the Committee in its discretion, an Award denominated in
shares of Stock shall be deemed assumed if, following the Change in Control, the
Award confers the right to receive, subject to the terms and conditions of the
Plan and the applicable Award Agreement, for each share of Stock subject to the
Award immediately prior to the Change in Control, the consideration (whether
stock, cash, other securities or property or a combination thereof) to which a
holder of a share of Stock on the effective date of the Change in Control was
entitled (and if holders were offered a choice of consideration, the type of
consideration chosen by the holders of a majority of the outstanding shares of
Stock); provided, however, that if such consideration is not solely common stock
of the Acquiror, the Committee may, with the consent of the Acquiror, provide
for the consideration to be received upon the exercise or settlement of the
Award, for each share of Stock subject to the Award, to consist solely of common
stock of the Acquiror equal in Fair Market Value to the per share consideration
received by holders of Stock pursuant to the Change in Control.  Any Award which
is not assumed, substituted for or otherwise continued by the Acquiror shall
vest in full effective and contingent upon the consummation of the Change in
Control.  Any Award or portion thereof which is not assumed, substituted for, or
otherwise continued by the Acquiror in connection with the Change in Control nor
exercised or settled as of the time of consummation of the Change in Control
shall terminate and cease to be outstanding effective as of the time of
consummation of the Change in Control.

 

26

--------------------------------------------------------------------------------


 

(c)       Cash-Out of Outstanding Stock-Based Awards.  The Committee may, in its
discretion and without the consent of any Participant, determine that, upon the
occurrence of a Change in Control, each or any Award denominated in shares of
Stock or portion thereof outstanding immediately prior to the Change in Control
and not previously exercised or settled shall be canceled in exchange for a
payment with respect to each vested share (and each unvested share, if so
determined by the Committee) of Stock subject to such canceled Award in
(i) cash, (ii) stock of the Company or of a corporation or other business entity
a party to the Change in Control, or (iii) other property which, in any such
case, shall be in an amount having a Fair Market Value equal to the Fair Market
Value of the consideration to be paid per share of Stock in the Change in
Control, reduced (but not below zero) by the exercise or purchase price per
share, if any, under such Award.  In the event such determination is made by the
Committee, an Award having an exercise or purchase price per share equal to or
greater than the Fair Market Value of the consideration to be paid per share of
Stock in the Change in Control may be canceled without payment of consideration
to the holder thereof.  Payment pursuant to this Section (reduced by applicable
withholding taxes, if any) shall be made to Participants in respect of the
vested portions of their canceled Awards as soon as practicable following the
date of the Change in Control and in respect of the unvested portions of their
canceled Awards in accordance with the vesting schedules applicable to such
Awards.

 

13.2                    Federal Excise Tax Under Section 4999 of the Code.

 

(a)       Excess Parachute Payment.  In the event that any acceleration of
vesting pursuant to an Award and any other payment or benefit received or to be
received by a Participant would subject the Participant to any excise tax
pursuant to Section 4999 of the Code due to the characterization of such
acceleration of vesting, payment or benefit as an “excess parachute payment”
under Section 280G of the Code, the Participant may elect to reduce the amount
of any acceleration of vesting called for under the Award in order to avoid such
characterization.

 

(b)      Determination by Independent Accountants.  To aid the Participant in
making any election called for under Section 14.3(a), no later than the date of
the occurrence of any event that might reasonably be anticipated to result in an
“excess parachute payment” to the Participant as described in Section 14.3(a),
the Company shall request a determination in writing by independent public
accountants selected by the Company (the “Accountants”).  As soon as practicable
thereafter, the Accountants shall determine and report to the Company and the
Participant the amount of such acceleration of vesting, payments and benefits
which would produce the greatest after-tax benefit to the Participant.  For the
purposes of such determination, the Accountants may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  The Company and the Participant shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make their required determination.  The Company shall bear all fees and expenses
the Accountants charge in connection with their services contemplated by this
Section.

 

27

--------------------------------------------------------------------------------


 

14.                            COMPLIANCE WITH SECURITIES LAW.

 

The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed
(including without limitation, the NASDAQ Listing Rules).  In addition, no Award
may be exercised or shares issued pursuant to an Award unless (a) a registration
statement under the Securities Act shall at the time of such exercise or
issuance be in effect with respect to the shares issuable pursuant to the Award,
or (b) in the opinion of legal counsel to the Company, the shares issuable
pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act. 
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares under the Plan shall
relieve the Company of any liability in respect of the failure to issue or sell
such shares as to which such requisite authority shall not have been obtained. 
As a condition to issuance of any Stock, the Company may require the Participant
to satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.

 

15.                            COMPLIANCE WITH SECTION 409A.

 

15.1                    Awards Subject to Section 409A.  The Company intends
that Awards granted pursuant to the Plan shall either be exempt from or comply
with Section 409A, and the Plan shall be so construed.  The provisions of this
Section 16 shall apply to any Award or portion thereof that constitutes or
provides for payment of Section 409A Deferred Compensation.  Such Awards may
include, without limitation:

 

(a)       A Nonstatutory Stock Option or SAR that includes any feature for the
deferral of compensation other than the deferral of recognition of income until
the later of (i) the exercise or disposition of the Award or (ii) the time the
stock acquired pursuant to the exercise of the Award first becomes substantially
vested.

 

(b)      Any Restricted Stock Unit Award, Performance Award, Cash-Based Award or
Other Stock-Based Award that either (i) provides by its terms for settlement of
all or any portion of the Award at a time or upon an event that will or may
occur later than the end of the Short-Term Deferral Period (as defined below) or
(ii) permits the Participant granted the Award to elect one or more dates or
events upon which the Award will be settled after the end of the Short-Term
Deferral Period.

 

Subject to the provisions of Section 409A, the term “Short-Term Deferral Period”
means the 2½ month period ending on the later of (i) the 15th day of the third
month following the end of the Participant’s taxable year in which the right to
payment under the applicable portion of the Award is no longer subject to a
substantial risk of forfeiture or (ii) the 15th day of the third month following
the end of the Company’s taxable year in which the right to payment under the
applicable portion of the Award is no longer subject to a substantial risk of
forfeiture. For this purpose, the term “substantial risk of forfeiture” shall
have the meaning provided by Section 409A.

 

28

--------------------------------------------------------------------------------


 

15.2     Deferral and/or Distribution Elections.  Except as otherwise permitted
or required by Section 409A, the following rules shall apply to any compensation
deferral and/or payment elections (each, an “Election”) that may be permitted or
required by the Committee pursuant to an Award providing Section 409A Deferred
Compensation:

 

(a)  Elections must be in writing and specify the amount of the payment in
settlement of an Award being deferred, as well as the time and form of payment
as permitted by this Plan.

 

(b)  Elections shall be made by the end of the Participant’s taxable year prior
to the year in which services commence for which an Award may be granted to such
Participant.

 

(c)  Elections shall continue in effect until a written revocation or change in
Election is received by the Company, except that a written revocation or change
in Election must be received by the Company prior to the last day for making the
Election determined in accordance with paragraph (b) above or as permitted by
Section 16.3.

 

15.3     Subsequent Elections.  Except as otherwise permitted or required by
Section 409A, any Award providing Section 409A Deferred Compensation which
permits a subsequent Election to delay the payment or change the form of payment
in settlement of such Award shall comply with the following requirements:

 

(a)  No subsequent Election may take effect until at least twelve (12) months
after the date on which the subsequent Election is made.

 

(b)  Each subsequent Election related to a payment in settlement of an Award not
described in Section 16.4(a)(ii), 16.4(a)(iii) or 16.4(a)(vi) must result in a
delay of the payment for a period of not less than five (5) years from the date
on which such payment would otherwise have been made.

 

(c)  No subsequent Election related to a payment pursuant to
Section 16.4(a)(iv) shall be made less than twelve (12) months before the date
on which such payment would otherwise have been made.

 

(d) Subsequent Elections shall continue in effect until a written revocation or
change in the subsequent Election is received by the Company, except that a
written revocation or change in a subsequent Election must be received by the
Company prior to the last day for making the subsequent Election determined in
accordance the preceding paragraphs of this Section 16.3.

 

29

--------------------------------------------------------------------------------


 

15.4     Payment of Section 409A Deferred Compensation.

 

(a)  Permissible Payments.  Except as otherwise permitted or required by
Section 409A, an Award providing Section 409A Deferred Compensation must provide
for payment in settlement of the Award only upon one or more of the following:

 

(i)         The Participant’s “separation from service” (as defined by
Section 409A);

 

(ii)        The Participant’s becoming “disabled” (as defined by Section 409A);

 

(iii)       The Participant’s death;

 

(iv)       A time or fixed schedule that is either (i) specified by the
Committee upon the grant of an Award and set forth in the Award Agreement
evidencing such Award or (ii) specified by the Participant in an Election
complying with the requirements of Section 16.2 or 16.3, as applicable;

 

(v)        A change in the ownership or effective control or the Company or in
the ownership of a substantial portion of the assets of the Company determined
in accordance with Section 409A; or

 

(vi)       The occurrence of an “unforeseeable emergency” (as defined by
Section 409A).

 

(b)  Installment Payments.  It is the intent of this Plan that any right of a
Participant to receive installment payments (within the meaning of Section 409A)
shall, for all purposes of Section 409A, be treated as a right to a series of
separate payments.

 

(c)  Required Delay in Payment to Specified Employee Pursuant to Separation from
Service.  Notwithstanding any provision of the Plan or an Award Agreement to the
contrary, except as otherwise permitted by Section 409A, no payment pursuant to
Section 16.4(a)(i) in settlement of an Award providing for Section 409A Deferred
Compensation may be made to a Participant who is a “specified employee” (as
defined by Section 409A) as of the date of the Participant’s separation from
service before the date (the “Delayed Payment Date”) that is six (6) months
after the date of such Participant’s separation from service, or, if earlier,
the date of the Participant’s death.  All such amounts that would, but for this
paragraph, become payable prior to the Delayed Payment Date shall be accumulated
and paid on the Delayed Payment Date.

 

(d) Payment Upon Disability.  All distributions of Section 409A Deferred
Compensation payable by reason of a Participant becoming disabled shall be paid
in a lump sum or in periodic installments as established by the Participant’s
Election.  If the Participant has made no Election with respect to distributions
of Section 409A Deferred Compensation upon becoming disabled, all such
distributions shall be paid in a lump sum upon the determination that the
Participant has become disabled.

 

30

--------------------------------------------------------------------------------


 

(e)  Payment Upon Death.  If a Participant dies before complete distribution of
amounts payable upon settlement of an Award subject to Section 409A, such
undistributed amounts shall be distributed to his or her beneficiary under the
distribution method for death established by the Participant’s Election upon
receipt by the Committee of satisfactory notice and confirmation of the
Participant’s death.  If the Participant has made no Election with respect to
distributions of Section 409A Deferred Compensation upon death, all such
distributions shall be paid in a lump sum upon receipt by the Committee of
satisfactory notice and confirmation of the Participant’s death.

 

(f)  Payment Upon Change in Control.  Notwithstanding any provision of the Plan
or an Award Agreement to the contrary, to the extent that any amount
constituting Section 409A Deferred Compensation would become payable under this
Plan by reason of a Change in Control, such amount shall become payable only if
the event constituting a Change in Control would also constitute a change in
ownership or effective control of the Company or a change in the ownership of a
substantial portion of the assets of the Company within the meaning of
Section 409A.  Any Award which constitutes Section 409A Deferred Compensation
and which would vest and otherwise become payable upon a Change in Control as a
result of the failure of the Acquiror to assume, continue or substitute for such
Award in accordance with Section 14.1(b) shall vest to the extent provided by
such Award but shall be converted automatically at the effective time of such
Change in Control into a right to receive, in cash on the date or dates such
award would have been settled in accordance with its then existing settlement
schedule (or as required by Section 16.4(c)), an amount or amounts equal in the
aggregate to the intrinsic value of the Award at the time of the Change in
Control.

 

(g)  Payment Upon Unforeseeable Emergency.  The Committee shall have the
authority to provide in the Award Agreement evidencing any Award providing for
Section 409A Deferred Compensation for payment in settlement of all or a portion
of such Award in the event that a Participant establishes, to the satisfaction
of the Committee, the occurrence of an unforeseeable emergency.  In such event,
the amount(s) distributed with respect to such unforeseeable emergency cannot
exceed the amounts reasonably necessary to satisfy the emergency need plus
amounts necessary to pay taxes reasonably anticipated as a result of such
distribution(s), after taking into account the extent to which such emergency
need is or may be relieved through reimbursement or compensation by insurance or
otherwise, by liquidation of the Participant’s assets (to the extent the
liquidation of such assets would not itself cause severe financial hardship) or
by cessation of deferrals under the Award.  All distributions with respect to an
unforeseeable emergency shall be made in a lump sum upon the Committee’s
determination that an unforeseeable emergency has occurred.  The Committee’s
decision with respect to whether an unforeseeable emergency has occurred and the
manner in which, if at all, the payment in settlement of an Award shall be
altered or modified, shall be final, conclusive, and not subject to approval or
appeal.

 

(h)  Prohibition of Acceleration of Payments.  Notwithstanding any provision of
the Plan or an Award Agreement to the contrary, this Plan does not permit the
acceleration of the time or schedule of any payment under an Award providing
Section 409A Deferred Compensation, except as permitted by Section 409A.

 

31

--------------------------------------------------------------------------------


 

(i)   No Representation Regarding Section 409A Compliance.  Notwithstanding any
other provision of the Plan, the Company makes no representation that Awards
shall be exempt from or comply with Section 409A.  No Participating Company
shall be liable for any tax, penalty or interest imposed on a Participant by
Section 409A.

 

16.       TAX WITHHOLDING.

 

16.1     Tax Withholding in General.  The Company shall have the right to deduct
from any and all payments made under the Plan, or to require the Participant,
through payroll withholding, cash payment or otherwise, to make adequate
provision for, the federal, state, local and foreign taxes (including social
insurance), if any, required by law to be withheld by any Participating Company
with respect to an Award or the shares acquired pursuant thereto.  The Company
shall have no obligation to deliver shares of Stock, to release shares of Stock
from an escrow established pursuant to an Award Agreement, or to make any
payment in cash under the Plan until the Participating Company Group’s tax
withholding obligations have been satisfied by the Participant.

 

16.2     Withholding in or Directed Sale of Shares.  The Company shall have the
right, but not the obligation, to deduct from the shares of Stock issuable to a
Participant upon the exercise or settlement of an Award, or to accept from the
Participant the tender of, a number of whole shares of Stock having a Fair
Market Value, as determined by the Company, equal to all or any part of the tax
withholding obligations of any Participating Company.  The Fair Market Value of
any shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.  The Company may require a Participant to direct a
broker, upon the vesting, exercise or settlement of an Award, to sell a portion
of the shares subject to the Award determined by the Company in its discretion
to be sufficient to cover the tax withholding obligations of any Participating
Company and to remit an amount equal to such tax withholding obligations to such
Participating Company in cash.

 

17.       AMENDMENT, SUSPENSION OR TERMINATION OF PLAN.

 

The Committee may amend, suspend or terminate the Plan at any time, provided,
however, that no amendment may be adopted which would violate the NASDAQ Listing
Rules.  No amendment, suspension or termination of the Plan shall affect any
then outstanding Award unless expressly provided by the Committee.  Except as
provided by the next sentence, no amendment, suspension or termination of the
Plan may adversely affect any then outstanding Award without the consent of the
Participant.  Notwithstanding any other provision of the Plan to the contrary,
the Committee may, in its sole and absolute discretion and without the consent
of any Participant, amend the Plan or any Award Agreement, to take effect
retroactively or otherwise, as it deems necessary or advisable for the purpose
of conforming the Plan or such Award Agreement to any present or future law,
regulation or rule applicable to the Plan, including, but not limited to,
Section 409A.

 

32

--------------------------------------------------------------------------------


 

18.       MISCELLANEOUS PROVISIONS.

 

18.1     Repurchase Rights.  Shares issued under the Plan may be subject to one
or more repurchase options, or other conditions and restrictions as determined
by the Committee in its discretion at the time the Award is granted.  The
Company shall have the right to assign at any time any repurchase right it may
have, whether or not such right is then exercisable, to one or more persons as
may be selected by the Company.  Upon request by the Company, each Participant
shall execute any agreement evidencing such transfer restrictions prior to the
receipt of shares of Stock hereunder and shall promptly present to the Company
any and all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.

 

18.2     Forfeiture Events.

 

(a)  The Committee may specify in an Award Agreement that the Participant’s
rights, payments, and benefits with respect to an Award shall be subject to
reduction, cancellation, forfeiture, or recoupment upon the occurrence of
specified events, in addition to any otherwise applicable vesting or performance
conditions of an Award.  Such events may include, but shall not be limited to,
termination of Service for Cause or any act by a Participant, whether before or
after termination of Service, that would constitute Cause for termination of
Service.

 

(b)  If the Company is required to prepare an accounting restatement due to the
material noncompliance of the Company, as a result of misconduct, with any
financial reporting requirement under the securities laws, any Participant who
knowingly or through gross negligence engaged in the misconduct, or who
knowingly or through gross negligence failed to prevent the misconduct, and any
Participant who is one of the individuals subject to automatic forfeiture under
Section 304 of the Sarbanes-Oxley Act of 2002, shall reimburse the Company for
(i) the amount of any payment in settlement of an Award received by such
Participant during the twelve- (12-) month period following the first public
issuance or filing with the United States Securities and Exchange Commission
(whichever first occurred) of the financial document embodying such financial
reporting requirement, and (ii) any profits realized by such Participant from
the sale of securities of the Company during such twelve- (12-) month period.

 

18.3     Provision of Information.  Each Participant shall be given access to
information concerning the Company equivalent to that information generally made
available to the Company’s common stockholders.

 

18.4     Rights as Employee, Consultant or Director.  No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant.  Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, Consultant or Director
or interfere with or limit in any way any right of a Participating Company to
terminate the Participant’s Service at any time.  To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

 

33

--------------------------------------------------------------------------------


 

18.5     Rights as a Stockholder.  A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.3 or another provision of the Plan.

 

18.6     Delivery of Title to Shares.  Subject to any governing rules or
regulations, the Company shall issue or cause to be issued the shares of Stock
acquired pursuant to an Award and shall deliver such shares to or for the
benefit of the Participant by means of one or more of the following: (a) by
delivering to the Participant evidence of book entry shares of Stock credited to
the account of the Participant, (b) by depositing such shares of Stock for the
benefit of the Participant with any broker with which the Participant has an
account relationship, or (c) by delivering such shares of Stock to the
Participant in certificate form.

 

18.7     Fractional Shares.  The Company shall not be required to issue
fractional shares upon the exercise or settlement of any Award.

 

18.8     Retirement and Welfare Plans.  Neither Awards made under this Plan nor
shares of Stock or cash paid pursuant to such Awards may be included as
“compensation” for purposes of computing the benefits payable to any Participant
under any Participating Company’s retirement plans (both qualified and
non-qualified) or welfare benefit plans unless such other plan expressly
provides that such compensation shall be taken into account in computing a
Participant’s benefit.  In addition, unless a written employment agreement or
other service agreement references Awards, a general reference to “benefits” in
such agreement shall not be deemed to refer to Awards granted hereunder.

 

18.9     Beneficiary Designation.  Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit.  Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime.  If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse.  If a Participant dies
without an effective designation of a beneficiary who is living at the time of
the Participant’s death, the Company will pay any remaining unpaid benefits to
the Participant’s legal representative.

 

18.10   Severability.  If any one or more of the provisions (or any part
thereof) of this Plan shall be held invalid, illegal or unenforceable in any
respect, such provision shall be modified so as to make it valid, legal and
enforceable, and the validity, legality and enforceability of the remaining
provisions (or any part thereof) of the Plan shall not in any way be affected or
impaired thereby.

 

34

--------------------------------------------------------------------------------


 

18.11   No Constraint on Corporate Action.  Nothing in this Plan shall be
construed to: (a) limit, impair, or otherwise affect the Company’s or another
Participating Company’s right or power to make adjustments, reclassifications,
reorganizations, or changes of its capital or business structure, or to merge or
consolidate, or dissolve, liquidate, sell, or transfer all or any part of its
business or assets; or (b) limit the right or power of the Company or another
Participating Company to take any action which such entity deems to be necessary
or appropriate.

 

18.12   Unfunded Obligation.  Participants shall have the status of general
unsecured creditors of the Company.  Any amounts payable to Participants
pursuant to the Plan shall be considered unfunded and unsecured obligations for
all purposes, including, without limitation, Title I of the Employee Retirement
Income Security Act of 1974.  No Participating Company shall be required to
segregate any monies from its general funds, or to create any trusts, or
establish any special accounts with respect to such obligations.  The Company
shall retain at all times beneficial ownership of any investments, including
trust investments, which the Company may make to fulfill its payment obligations
hereunder.  Any investments or the creation or maintenance of any trust or any
Participant account shall not create or constitute a trust or fiduciary
relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company.  The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.

 

18.13   Choice of Law.  Except to the extent governed by applicable federal law,
the validity, interpretation, construction and performance of the Plan and each
Award Agreement shall be governed by the laws of the State of Delaware, without
regard to its conflict of law rules.

 

IN WITNESS WHEREOF, the undersigned Secretary of the Company certifies that the
foregoing sets forth the DTS, Inc. 2014 New Employee Incentive Plan as duly
adopted as of the Effective Date.

 

 

 

 

/s/ BLAKE A. WELCHER

 

Blake A. Welcher, Secretary

 

35

--------------------------------------------------------------------------------